FILED
                             NOT FOR PUBLICATION                            APR 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOTAN SILABAN,                                   No. 08-74116

               Petitioner,                       Agency No. A095-630-166

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Motan Silaban, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and we grant the

petition for review, and we remand.

      The agency found that, even if Silaban suffered persecution in the past, there

has been a fundamental change in circumstances in Indonesia such that he no

longer has a clear probability of persecution. Substantial evidence does not

support the agency’s finding. See Mutuku v. Holder, 600 F.3d 1210, 1213 (9th Cir.

2010) (agency “must provide an individualized analysis of how changed conditions

will affect the specific petitioner’s situation” and country reports did not support

changed circumstances finding). In addition, in assessing Silaban’s fear of future

persecution, the agency did not have the benefit of our decisions in Wakkary v.

Holder, 558 F.3d 1049, 1064–65 (9th Cir. 2009) and Tampubolon v. Holder, 610

F.3d 1056, 1062 (9th Cir. 2010). Accordingly, we grant the petition and remand

for the BIA to assess Silaban’s withholding of removal claim under the disfavored

group analysis in the first instance. See Wakkary, 558 F.3d at 1067; see also INS v.

Ventura, 537 U.S. 12, 16–18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    08-74116